z              OFFICE.OF THE ATTORNEY GENERAL OF TEXAS
b             ._                AUSTIN

OQALDc.MANN
firromn”
     omm-
         Tha WQ*~     of t4,eMl&mn      In 8uohplaa.s wa.
                                       Gxnating      tbn, that
                                      the 4gisfatrud     was:
                                        tie pln00s a06igd0d,
                                          to hare boon used


 84 m.&‘#on         to the WQ~ by $-haphtpmrn6fkrtof
 ik0080h00ttxt ia tih0O~SO 0r Ccwmmwsalth v. Riley, 97
 a, E. $67 '.wheiwia 8 8Batlfir ststuta was ,undorotmetrw-
~:=*&I        bs applisd In the.taterpr?tation OS tho ZW~J
             lkarcltbs aourt said thatths wmd *employa
 QI wed i;o;man ,"Bobare work" Q "to lpak.e~~wa   t?fthe
 80w06 0r af3.mw. lB Xooln8kY T, 0rc.lwsl1,11-Y. Y. -
 (1 Kom) S909r.kheword ~8, sgtil>;defined a. ~fol1ow.t
           Qbplatyme8~8 to two, as m Imtrummt       or
     &BS    ar,.sir0eiag ILIP0bj.0ati .It~isaewora~ot
     more '&arged slgniiioafion tban~tho word him.
     A iiaahiriadto labop 18~emplotid but a lpanmay
     be ‘em&oywS In wodr who Is not h&d;”

        - ~r~~.ie3r18~c~r0~e.00~ op*t-slr~that thhslord wiiplof”’
a8 &180&i& drtiO~l.81573.'and1674, Peti h&O Of %WUB~
m0fuiettxm~a 30 iifm work, ortomki3    ueeoi-the semi.8
of ru&hoatrd hnd'that the wazd. "a&f alaa* inala       an
appre&ios,  a'warb,.or even oao*s cramaai or daughterI
          Tim statutea rola:    to OhIld laber:(&!tlolo.
                            i"f:
157S-157&i, Fomal ood.1 prohlb t.nothw wh.loh Is oxmIMed
in the statutee rela8ing to appmntioss~ *bat WM.0ii Is pro-
hlblfod by 8h0 Ohild 1abttC&W 4ipPlb38 witheqodl  fOFo9 to
apprsntloe.*
          In view of the80 obaorvcrtiam.It.I8 ths‘@ini-
or this dapmont,    end yootz
                            .rs 80 advised, that there fs
no oonfiio$ bot~oea the &atutae re&atW&tild       fbar
and those peaaittioa;the ap&W6ittiOingOf ldBO3!0.
                                     Youu   tary truly